Citation Nr: 1329579	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinea corporis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In May 2009 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record. 

In April 2010 the Board issued a decision granting the 
Veteran's claim for an increased rating for posttraumatic 
stress disorder (PTSD), and remanding the Veteran's claim 
for an increased rating for tinea corporis.  

A review of the Veteran's virtual VA folder reveals that all 
documents in that folder have already been considered by the 
RO in adjudicating the Veteran's claim.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The April 2010 Board remand instructed the AMC to provide 
the Veteran a VA skin examination to determine the nature 
and severity of his service-connected tinea corporis.  
Instead the Veteran was provided a VA general medical 
examination in October 2010.  Although this examination 
described hyperpigmentation of the genitalia area (tinea 
cruris), it did not provide a report of the skin on the 
remainder of the Veteran's body.  At his May 2009 hearing 
the Veteran testified that he had a rash on his groin, legs, 
and buttocks.  Accordingly, the Board finds that the VA 
examination provided in October 2010 was inadequate and that 
another VA examination must be obtained.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The most recent VA treatment record in the claims file is 
dated July 28, 2010.  The Veteran's updated VA treatment 
records should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Obtain copies of the Veteran's VA 
treatment records dated from July 28, 2010 
to present.

2.  After the above action has been 
accomplished, afford the Veteran a VA 
examination to determine the extent and 
severity of his skin disorder.  The claims 
file should be made available to and be 
reviewed by the examiner.  The examiner is 
requested to examine the Veteran's entire 
body and to describe the manifestations of 
the service-connected skin disorder, in 
terms of the percent of the total body 
area and percent of exposed areas affected 
by lesions.  The examiner should also 
document the treatment given for the skin 
disorder, including the duration of use of 
any systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs.

3.  Upon completion of the above requested 
development, ensure the examination report 
is adequate, conduct any additional 
development that is warranted and then 
readjudicate the Veteran's claim.  The 
Veteran and his representative should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



